DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 3-4, 6-7, and 15-16 are examined in this office action of which claims 15-16 are new, claims 1 and 3-4 were amended in the reply dated 2/11/22 and claims 8-14 are withdrawn as directed to a non-elected invention.

Claim Interpretation
Claim 1 recites the limitation “a {110} plane of gold is preferentially oriented at the surface”. Applicant has defined that the “state where the sputtering surface is preferentially oriented to the {110} plane means that the sputtering surface of the Au sputtering target is subjected to X-ray diffraction, an orientation index N of each crystal plane is found through the following Wilson's expression (1) from a diffraction intensity ratio of each crystal plane of Au, and the orientation index N of the {110} plane is larger than 1 and the largest among the25 orientation indexes N of all crystal planes” (Applicant’s specification, paragraph [0025]). Applicant further defines Wilson’s expression in paragraph [0026] of the specification and this is the expression outlined in claim 2. As a definition has been provided, preferential orientation of the {110} plane of gold at the surface will be interpreted as meaning the orientation index N of each crystal plane found through Wilson's expression (1) from a diffraction intensity ratio of each crystal plane of Au, and the orientation index N of the {110} plane is larger than 1 and the largest among the25 orientation indexes N of all crystal planes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0343553 A1 of Maruko.
As to claims 1 and 3-4, Maruko relates to a gold sputtering target for forming a gold thin film and a method for producing the same (Maruko, paragraph [0002]). Maruko discloses a method of producing a target having a small average crystal grain size of gold or platinum and having a uniform crystal grain size in an in-plane direction of a target surface and a thickness direction of the target in order to further stabilize film deposition characteristics during sputtering (Maruko, abstract). Maruko discloses a method of making a gold target where gold with a purity of 99.99% is used (Maruko, paragraph [0042]). Maruko discloses where the gold target has an average crystal grain size from 5 to 50 μm, and a tolerance of the crystal grain size in each of the in-plane direction of the target surface and the thickness direction of the target is 20% or less (Maruko, claim 6). Maruko also discloses Example 2 which is a gold target with an average crystal grain size of 17 μm (Maruko, paragraph [0047]).
However, Maruko does not explicitly disclose where the average Vickers hardness is 40 or more and 60 or less nor where a {110} plane of gold is preferentially oriented at the surface and Maruko does not explicitly disclose the orientation index N being greater than 1 from expression (1).
Further, with respect to claim 3, Maruko also does not explicitly disclose where a variation in the Vickers hardness of the sputtering target as a whole falls within ±20%.
Maruko does disclose a method of making a gold target where gold with a purity of 99.99% was melted into an rectangular parallelepiped ingot (thereby meeting the definition of being plate-shaped) which was forged using an air hammer in the first temperature range of 0.609 Tm (541° C.) to 0.430 Tm (302° C.), and 58.7% of a long side was forged (Maruko, paragraph [0042]; where the temperature of forging falls within the claimed range for hot forging and the reduction ratio also falls within the disclosed range for reduction ratio in paragraph [0030] and claim 13). Maruko discloses after forging, the ingot has a size of (vertical) 123×(horizontal) 123×(thickness) 31 mm (Maruko, paragraph [0042]) by disclosing this finished rectangular ingot form, this meets the limitation of being plate-shaped as it is a thin-flat sheet or strip of metal.
Maruko discloses further cross-rolling, followed by a heat treatment at 0.391 Tm (250° C.) for one hour to produce a target (Maruko, paragraph [0042]; meeting the recrystallization heat treatment in paragraph [0034] and claim 13).
The MPEP notes that “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).
As Maruko discloses a gold sputtering target using the same purity gold as in the instant claimed target, discloses a substantially identical method of manufacturing the target, and this process results in a grain size of the Maruko sputtering target that meets the instantly claimed target, there is a prima facie case that the gold sputtering target in Maruko would also possess the Vickers hardness, preferential grain orientation, orientation index N being greater than 1 from expression (1), and that the variation in the Vickers hardness of the sputtering target as a whole falls within ±20%. Because the U.S. Patent and Trademark Office does not possess the lab facilities to make and test the product of the prior art, the burden shifts to the applicant to demonstrate otherwise.

	As to claim 6, Maruko discloses a gold sputtering target with a size of a processed product was (vertical) 174×(horizontal) 174×(thickness) 15.5 mm (Maruko, paragraph [0047]). Maruko defines the target-shaped ingot as a plate as it notes the cross-rolling processing is determined using “plate thickness before processing – plate thickness after processing” (Maruko, paragraph [0037]).

	As to claim 7, Maruko discloses where a cylindrical ingot is formed (Maruko, paragraph [0030]). Maruko does not explicitly disclose where the sputtering target has a cylindrical shape. 
However, given that Maruko is not limited to a specific shape and already discloses using a cylindrical ingot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the already existing cylindrical ingot disclosed in Maruko and refine that shape into a gold target in a cylindrical shape using the method disclosed in Maruko.
The MPEP also discloses that mere differences in shape/size/proportion would be obvious to one of ordinary skill in the art. The MPEP notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added) see MPEP 2144.04(IV)(A). Further in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, (emphasis added) see MPEP 2144.04(IV)(B).
As the only difference between the gold sputtering target in Maruko and the instant claim is the shape, i.e. cylindrical, and there is no demonstration by applicant that this shape is critical nor that it produces significant or unexpected results, there is a prima facie case that the claimed shape of the sputtering target would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

As to claims 15-16, as the claims are to the gold sputtering target according to claim 1, the method of measuring the average Vickers hardness and average crystal grain size does not change the properties of the gold sputtering target which is claimed. As noted in the rejection of claims 1 and 3-4 above, as Maruko discloses a gold sputtering target using the same purity gold as in the instant claimed target, discloses a substantially identical method of manufacturing the target, and this process results in a grain size of the Maruko sputtering target that meets the instantly claimed target a person of ordinary skill would expect the target to express the same average Vickers hardness and average crystal grain size. “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

Terminal Disclaimer
The terminal disclaimer filed on February 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/893135 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such the Double Patenting rejection of September 14, 2021 has been withdrawn. 

Response to Arguments
	With respect to the claim objections to claims 2 and 3-4, applicant’s amendments have cured the issue and the objections are withdrawn. 
Applicant’s arguments, see page 8 second paragraph through page 9 first paragraph, filed February 11, 2022, with respect to the 112(b) rejections of claim 2 have been fully considered and are persuasive.  The 112(b) rejection of September 14, 2021 has been withdrawn. 
With respect to the provisional Double Patenting Rejection over co-pending application 16/893135, it is agreed that the Terminal Disclaimer filed February 11, 2022 cures the issue and the rejection is withdrawn. 
With respect to the 103 rejection over Maruko, applicant notes that claim 1 now further clarifies that the orientation index N of the {110} plane of gold is larger than 1 with this limitation having been incorporated from claim 2 (Applicant’s remarks, pg. 9, first full paragraph of “Rejection under 35 U.S.C. § 103” section). 
However, as claim 2 was rejected in the previous office action, this does not free the claim from the art.

Applicant also argues that the products are not the same because they are not manufactured by the substantially same method, namely that Maruko after melting and casting gold performs a primary forging step followed by a second forging step in the temperature range of -5°C to 261°C followed by cross-rolling (Applicant’s remarks, pg. 9, last paragraph), while the processing is limited in the instant application because priority is given to making the orientation index larger than 1 and to adjusting the hardness (Applicant’s remarks, pg. 10, first full paragraph). Applicant notes that in each embodiment of the present invention, forging is performed only once (Applicant’s remarks, pg. 10, first full paragraph), and by having two forging steps Maruko would be expected to have an orientation index of 1 or less (Applicant’s remarks, pg. 10, second full paragraph).
However, applicant acknowledges that in the present invention, there is no limit to the number of forging processes (Applicant’s remarks, pg. 10, first full paragraph), and this is clearly noted in the specification that the “forging process may be performed for a plurality of times” (paragraph [0030] of specification). As such, Maruko discloses the substantially same method of making the gold sputtering target of claim 1 and therefore the argument that it would not have the same properties is not persuasive. 

Applicant argues that the difference in properties resulting from the difference in making the target exhibited in Maruko is showed in the concurrently filed Declaration under Rule 1.132. Applicant argues that in this test, the melt-cast gold ingot was forged twice following Maruko, and the orientation index of the gold {110} plane after the first forging and the gold {110}plane after the second forging as well as after rolling and heat treatment at 250°C was measured (Applicant’s remarks, pg. 10, 3rd full paragraph). Applicant notes that after one forging the orientation index for 0.96, after two forgings 0.75 and after rolling and heat treatment was 0.64 (Applicant’s remarks, pg. 10, last paragraph) and applicant argues that Maruko’s gold target has an orientation index of less than 1 (Applicant’s remarks, pg. 11, first paragraph). 

 	However, while applicant states that they “followed Maruko” (Applicant’s remarks, pg. 10, 3rd full paragraph; see also Declaration under Rule 1.132, paragraph 5) applicant’s only provide one example from the rolling and heat treating after two forgings and does not provide the conditions for the two forgings and rolling, yet Maruko teaches ranges for these processing parameters so it is not clear what values applicant used to achieve this singular example. Maruko teaches the forging takes place using an air hammer in the first temperature range of 0.609 Tm (541° C.) to 0.430 Tm (302° C.) (Maruko, paragraph [0042]) and applicant does not disclose what parameters were used for forging. Likewise, Maruko notes that cross-rolling is carried out at 0.15 Tm to 0.3 Tm (-72.55 °C to 128.05 °C) and applicant does not disclose what parameters were used for rolling. As these parameters would affect the finished structure that is produced, it is not clear how applicant achieved this example. Further, Maruko teaches heat treating at 401-668 °K (127-394 °C), with each endpoint of this disclosed range of 127 °C & 394 °C well outside applicant’s exact 250 °C example used, potentially leading to different results than applicant shows. Given the lack of information concerning the processing parameters used to achieve the data and the lack of examples over the Maruko processing ranges, applicant’s data in the declaration is not persuasive that the Maruko reference does not teach the orientation index of the gold {110} plane. 

	Finally, applicant argues that Maruko does not mention the orientation of the crystal grain whereas the claimed invention is processed to obtain the optimum orientation index and this is not obvious from Maruko (Applicant’s remarks, pg. 11, third paragraph). 
	However, as noted above, Maruko discloses the substantially same method of manufacture and as such would be expected to exhibit the same properties. Therefore this argument is not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733